                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

ESTATE OF JERMAINE CLAYBROOKS,
by Co-Special Administrators,
JOAN McCANTS and KEYANNA ALLEN,
BIOLOGICAL MINOR CHILDREN                                            Case No. 2:19-cv-
J.J.C., by and through KEYANNA ALLEN,
as parent and guardian, and J.D.C., by and
through MARKIA S. LOVE, as parent and
guardian,
                              Plaintiffs,

v.

CITY OF MILWAUKEE,
POLICE CHIEF EDWARD FLYNN,
MILWAUKEE POLICE OFFICERS JOHN SCHOTT,
MARTEZ BALL, and JOHN IVY, WEST ALLIS
POLICE OFFICERS TODD KURTZ, and
P.O. DANIEL DITTORRICE, and SPECIAL AGENT
JAMES KRUEGER, Drug Enforcement Agency,

                        Defendants.
___________________________________________/

              FEDERAL COMPLAINT WITH JURY DEMAND

       NOW COME the above-named Plaintiffs, by their attorneys, Walter W. Stern III,

attorney for Co-Special Administrator Joan McCants and Markia S. Love, parent of J.D.C, and

Verona Swanigan, attorney for Co-Special Administrator Keyanna Allen, as co-special

administrator and parent of J.J.C., as and for their causes of action against the above-named

Defendants, the Plaintiffs allege and show claims for relief as follows:

                                       INTRODUCTION

1.   This is a federal civil rights action under the Fourth and Fourteenth Amendments to the

     Constitution of the United States and Title 42 of the United States Code, Section 1983.


                                           Page 1 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 1 of 30 Document 1
      Plaintiffs bring this action to obtain compensatory damages, punitive damages, attorneys'

      fees, costs and equitable relief for the serious personal injuries and resulting death of

      JERMAINE CLAYBROOKS, who was unlawfully subjected to excessive force when he

      was shot over fourteen times on March 16, 2017 by the Defendants, JOHN SCHOTT,

      MARTEZ BALL, JOHN IVY, TODD KURTZ, DANIEL DITTORRICE and JAMES

      KRUEGER. The conduct of the Defendants and the constitutional violations suffered by

      JERMAINE CLAYBROOKS occurred as a direct result of the unconstitutional policies of

      the City of Milwaukee, Milwaukee Police Department and their agents.

                                 JURISDICTION AND VENUE

Jurisdiction

2.    This action arises under the 4th and 14th Amendments to the United States Constitution and

      Title 42 of the United States Code, Section 1983. Jurisdiction of the Court is conferred by

      Title 28 of the United States Code, Sections 1331 and 1343(a)(3) and (4).

Venue

3.    The Eastern District of Wisconsin is the proper federal venue for this action, pursuant to

      Title 28 of the United States Code, Section 1391 (b), because it is the judicial district where

      the constitutional rights violations of JERMAINE CLAYBROOKS were committed.

                                             PARTIES

Plaintiffs

4.    That Plaintiff, J.J.C., is a minor and the biological child of JERMAINE CLAYBROOKS,

      deceased. This action is brought by and through his mother and guardian, Keyanna Allen,

      on his behalf, and J.J.C. has been residing in the City of Milwaukee, State of Wisconsin,

      since birth.



                                            Page 2 of 30

             Case 2:19-cv-00160-WED Filed 01/31/19 Page 2 of 30 Document 1
5.   That Plaintiff, J.D.C., is a minor and the biological child of JERMAINE CLAYBROOKS,

     deceased. This action is brought by and through his mother and guardian, Markia S. Love,

     on his behalf, and J.J.C. has been residing in the City of Milwaukee, State of Wisconsin,

     since birth.

6.   That Plaintiff, ESTATE OF JERMAINE CLAYBROOKS, proceeds in this action through

     its Court-appointed Co-Special Administrators, JOAN MCCANTS and KEYANNA

     ALLEN, asserting all claims for pain and suffering, loss of pecuniary estate, and funeral

     and burial expenses, and any other matter that can legitimately be claimed for the death of

     JERMAINE CLAYBROOKS, who was killed on March 16, 2017, at 31 years of age, and

     said JERMAINE CLAYBROOKS was a permanent resident of the City of Milwaukee and

     State of Wisconsin.

Defendants

7.   That Defendant, the City of Milwaukee ("MILWAUKEE"), at all times material hereto,

     was a municipal corporation, organized and existing under the laws of the State of

     Wisconsin, whose principal offices are located at City Hall, 200 East Wells Street, Room

     205, City of Milwaukee, State of Wisconsin, 53202.

8.   That Defendant, EDWARD FLYNN (“FLYNN”), at all times relevant hereto, is the City of

     Milwaukee Chief of Police, and said Chief of Police is responsible for the management and

     carrying out of the activities of Milwaukee Police Officers, all acting under color of State

     law, as herein set forth, and participated and agreed in the policies, practices and

     procedures leading to excessive force and violation of the 4th and 14th Amendments to the

     United States Constitution, and the due process clause of the 14th Amendment to the United

     States Constitution, in that he agreed, approved, and promoted policies which led to



                                           Page 3 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 3 of 30 Document 1
      excessive force, contrary to the 4th and 14th Amendments to the United States Constitution,

      as alleged below in Paragraph “14” through “21” herein.

9.    That Defendants, Police Officer JOHN SCHOTT, Police Officer MARTEZ BALL, and

      Police Officer JOHN IVY, at all times material hereto, were adult residents of the City of

      Milwaukee, State of Wisconsin, and were employed and members of the Milwaukee Police

      Department ("MPD") at all times pertinent hereto and, at all times pertinent, were acting

      under color of State law in carrying out the duties of Milwaukee Police Officers, and acting

      in the scope of their employments with said City of Milwaukee.

10.   That Defendant Police Officer TODD KURTZ and Police Officer DANIEL DITTORRICE,

      were adult residents of the City of West Allis, State of Wisconsin, and were employed and

      members of the West Allis Police Department ("WAPD") at all times pertinent hereto and,

      at all times pertinent, were acting under color of State law in carrying out the duties of

      West Allis Police Officers, and acting in the scope of their employments with said City of

      West Allis.

11.   Defendant Special Agent JAMES KRUEGER worked for the United States Government,

      Drug Enforcement Administration, and was acting under color of law and carrying out his

      employment under Federal, and carrying out the duties of law enforcement officer, within

      the scope of his employment.

12.   That each and all of the Defendant specified above were operating under color of State law

      in carrying out their duties in the scope of their employment as members of the High

      Intensity Drug Trafficking Area Task Force, (HIDTA), which was formed under the

      policies and authorization of the City of Milwaukee Police Department.




                                            Page 4 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 4 of 30 Document 1
13.   Each Defendant acted jointly and severally to cause the death of JERMAINE

      CLAYBROOKS on or about March 16th, 2017, who died at the scene of the incident, and

      all were acting under color of law as the HIDTA unit.

                                             FACTS

14.   Since 2008, Defendant City of Milwaukee (“CITY” or “MILWAUKEE”), through the

      MPD, has engaged in an unlawful policy, practice, and custom of conducting a high-

      volume, suspicion-less stop and frisk program. This program authorizes MPD officers to

      stop people without objective and articulable reasonable suspicion of criminal conduct, and

      to frisk people without reasonable suspicion that the person is armed and dangerous, as

      required under the Fourth Amendment. Under this program, the MPD also conducts

      pervasive stops and frisks that are motivated by race and ethnicity in violation of the

      Fourteenth Amendment and Title VI.

15.   The MPD’s unconstitutional, suspicion-less stop and frisk program was adopted as part of a

      so-called “broken windows” policing strategy purportedly devised to deter crime. The

      strategy includes blanketing certain geographic areas in which residents are predominantly

      people of color with “saturation patrols” by MPD officers, who conduct high-volume,

      suspicion-less stops and frisks throughout the area. Over time, the MPD’s program has

      developed into a formal and informal quota system that requires patrol officers to meet

      numerical targets for stops on a regular basis.

16.   As a result, the combined number of MPD traffic and pedestrian stops skyrocketed from

      just 66,657 in 2007 to 196,434 in 2015 - a staggering, nearly threefold increase.

17.   Overwhelmingly, the victims of the MPD’s suspicion-less stop and frisk program are Black

      and Latino people. Though implemented citywide, the MPD’s program has been largely


                                            Page 5 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 5 of 30 Document 1
      concentrated in neighborhoods of color, including Milwaukee Police Districts Three, Five,

      and Seven, all of which are located in predominantly Black neighborhoods in the northern

      half of the City.

18.   In addition, data reflect that Black and Latino people are more likely than Caucasians to be

      stopped and frisked throughout Milwaukee, including in mixed-race and predominantly

      white neighborhoods. A 2011 Milwaukee Journal Sentinel analysis of MPD traffic stop

      data found that Black drivers citywide were seven times more likely – and Hispanic drivers

      were five times more likely – to be targeted for a traffic stop than Caucasian drivers.

      Moreover, non-Hispanic Black people made up 72% of the targets of MPD stops conducted

      between 2010 and 2012 that were documented in an MPD database, even though they only

      made up an estimated 34% of the City’s total population at the time, according to U.S.

      Census figures.

19.   The MPD’s high-volume, suspicion-less stop and frisk program has created and deepened

      public fear of and alienation from the MPD, particularly among Black and Latino residents.

      Black and Latino people throughout Milwaukee – including children – fear that they may

      be stopped, frisked, or otherwise treated like criminal suspects when doing nothing more

      than walking to a friend’s house or home from school, driving to and from the homes of

      loved ones, running errands, or simply taking a leisurely walk or drive through the City.

      No matter where they are in the City, Black and Latino people face the constant fear that

      they and their children may be subjected to police harassment even if they are doing

      nothing wrong. There is a long, tragic history of a widespread pattern of constitutional

      violations committed by MPD officers.




                                           Page 6 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 6 of 30 Document 1
20.   That the policies alleged in Paragraphs “14” through “19” indicate a widespread practice of

      using excessive force, contrary to the 4th and 14th Amendments to the United States

      Constitution, and the due process of the 14th Amendment to the United States Constitution.

21.   There has been a habit and routine practice by MPD officers, as evidenced by victims of

      said policies, including, but not limited to, Daniel Bell, Ernest Lacy, Tandy O'Neal, Justin

      Fields, Curtis Harris, Frank L. Jude, Jr., Wilber Prado and Derek Williams, all victims of a

      violation of excessive force under the 4th and 14th Amendments to the United States

      Constitution and the due process clause of the 14th Amendment to the United States

      Constitution, and were evidence of said policy and procedure of the City of Milwaukee, by

      and through its police officers and imputed to the City of Milwaukee.

22.   That one of the latest victims of the widespread pattern of constitutional rights violations

      committed by MPD officers is JERMAINE CLAYBROOKS, who suffered an unlawful

      stop and attempted arrest which resulted in the fatal use excessive force.

23.   That the moving force behind the widespread pattern of constitutional violations committed

      by MPD officers, including the violations suffered by JERMAINE CLAYBROOKS, are

      the unconstitutional policies of MILWAUKEE including: (a) the deficient hiring and

      retention policy; (b) the failure to train policy; (c) the failure to discipline policy; and (d)

      the custom of condoning constitutional rights violations.

24.   That the Fire and Police Commission (FPC) and MPD Chief of Police are the policy-

      makers for MILWAUKEE with respect to the discipline of MPD officers.

25.   That MILWAUKEE has a long history of failing to discipline its police officers for

      misconduct, including, but not limited to, the commission of constitutional rights violations




                                             Page 7 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 7 of 30 Document 1
      under the 4th and 14th Amendments to the United States Constitution, and the Due Process

      Clause of the 14th Amendment to the United States Constitution.

26.   That the policies of MILWAUKEE with respect to its failures to discipline MPD officers,

      as set forth in the preceding paragraphs, were the moving force behind the constitutional

      violations suffered by JERMAINE CLAYBROOKS under the 4th and 14th Amendments to

      the United States Constitution, and the Due Process Clause of the 14th Amendment to the

      United States Constitution.

27.   That MILWAUKEE had actual and/or constructive notice that MPD officers were

      unlawfully detaining individuals prior to March 16, 2017.

28.   That, despite having actual and/or constructive notice that MPD officers were unlawfully

      detaining individuals, MILWAUKEE took no action to cease such unlawful conduct of

      discipline the MPD officers involved.

29.   That, as a result of MILWAUKEE's failure to discipline the MPD officers involved in

      unlawfully detaining individuals, MILWAUKEE allowed the unlawful detentions to

      continue, including the unlawful arrest suffered by JERMAINE CLAYBROOKS.

30.   That MILWAUKEE had actual and/or constructive notice that MPD officers were

      unreasonably arresting and searching individuals prior to March 16, 2017.

31.   That, despite having actual and/or constructive notice that MPD officers were unreasonably

      searching individuals, MILWAUKEE took no action to discipline the MPD officers

      involved.

32.   That, as a result of MILWAUKEE's failure to discipline the MPD officers involved in

      unreasonably arresting searching individuals, MILWAUKEE allowed the unreasonable




                                           Page 8 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 8 of 30 Document 1
      arrests and searches to continue, including the unreasonable arrest suffered by JERMAINE

      CLAYBROOKS.

33.   That MILWAUKEE had actual and/or constructive notice that MPD officers were using

      excessive force against individuals prior to March 16, 2017.

34.   That, despite having actual and/or constructive notice that MPD officers were using

      excessive force against individuals, MILWAUKEE took no action to discipline the MPD

      officers involved.

35.   That, as a result of MILWAUKEE's failure to discipline the MPD officers involved in

      using excessive force against individuals, MILWAUKEE allowed the use of excessive

      force to continue, including the use of excessive force suffered by JERMAINE

      CLAYBROOKS.

36.   That DEFENDANTS unlawfully detained, unreasonably searched, and used excessive

      force against JERMAINE CLAYBROOKS, because, prior to April 30, 2014, other MPD

      officers had not been disciplined for similar misconduct.

37.   That MILWAUKEE presently maintains a policy of failing to discipline MPD officers for

      engaging in misconduct, including, but not limited to, unlawful detentions, unreasonable

      searches and uses of excessive force.

38.   That, if MILWAUKEE had not failed to discipline MPD officers for unlawful detentions,

      unreasonable searches and uses of excessive force, the unlawful detention unreasonable

      search and the use of excessive force suffered by JERMAINE CLAYBROOKS would not

      have happened.




                                           Page 9 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 9 of 30 Document 1
39.   That MILWAUKEE presently maintains a policy of failing to discipline MPD officers for

      engaging in misconduct, including, but not limited to, unlawful detentions, unreasonable

      searches and uses of excessive force.

40.   That, prior to March 16, 2017 and continuing to the present, MILWAUKEE

      maintained/maintains a custom of condoning constitutional rights violations by MPD

      officers, particularly violations of the 4th and 14th Amendments to the United States

      Constitution, and the Due Process Clause of the 14th Amendment.

41.   That this custom of condoning constitutional rights violations by MPD officers was/is so

      persistent and widespread that it was/is the official policy of MILWAUKEE.

42.   That, prior to April 30, 2014, MILWAUKEE had actual and/or constructive notice of the

      custom of condoning constitutional rights violations by MPD officers.

43.   That the American Civil Liberties Union, (ACLU) has filed a federal civil rights action

      against the City of Milwaukee and Milwaukee Police Department, alleging constitutional

      violations and deprivations, now pending in the Eastern District of Wisconsin.

44.   That part of MILWAUKEE's custom of condoning constitutional rights violations by MPD

      officers was/is the failure to discipline MPD officers for misconduct, as set forth in the

      preceding paragraphs.

45.   That part of MILWAUKEE's custom of condoning constitutional rights violations by MPD

      officers was/is the "code of silence" that exists within the MPD, even though this code may

      be contrary to the express policies of MILWAUKEE.

46.   That the MPD's "code of silence" is where MPD officers do not report the misconduct of

      their fellow officers due to the fear of retaliation.




                                             Page 10 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 10 of 30 Document 1
47.   That MILWAUKEE has taken no action with respect to any MPD officer following the

      "code of silence" by refusing to testify in civil or criminal proceedings.

48.   That, in 2009, Defendant EDWARD A. FLYNN, Chief of Police for Milwaukee County,

      admitted that a "code of silence" existed in the Milwaukee Police Department, and also

      indicating that he approved of the unconstitutional procedures outlined in Paragraphs “14”

      through “19”, making him a proper Defendant herein.

49.   That the "code of silence" continues to exist within the MPD and is currently the custom

      and policy of MILWAUKEE.

50.   That part of MILWAUKEE's custom of condoning constitutional rights violations by MPD

      officers is the concept of "noble cause corruption" that exists within the MPD, even though

      this concept may be contrary to the express policies of MILWAUKEE.

51.   That the concept of "noble cause corruption" is where MPD officers engage in misconduct

      because they believe they are accomplishing a greater good.

52.   That in 2012, FLYNN admitted that the concept of "noble cause corruption" exists within

      the MPD.

53.   That MILWAUKEE's custom of condoning constitutional rights violations by MPD

      officers was the moving force behind the constitutional violations suffered by JERMAINE

      CLAYBROOKS, specifically the 4th and 14th Amendments to the United States

      Constitution and the Due Process Clause of the 14th Amendment.

54.   That the constitutional violations suffered by JERMAINE CLAYBROOKS happened

      because these Defendants were following the concept of "noble cause corruption,"

      engaging in unlawful detentions, unreasonable searches and uses of excessive force,

      because he believed that such actions would serve the greater good of the community.



                                           Page 11 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 11 of 30 Document 1
55.   That had MILWAUKEE not maintained a custom of condoning constitutional violations,

      the constitutional violations suffered by JERMAINE CLAYBROOKS under the 4th and

      14th Amendments to the United States Constitution and the Due Process Clause of the 14th

      Amendment would not have occurred.

56.   That there is a long history of constitutional violations committed by MPD officers that

      were caused by the policies and customs of MILWAUKEE. That the constitutional

      violations, specifically under the 4th and 14th Amendments to the United States Constitution

      and the Due Process Clause of the 14th Amendment include, but are not limited to, the

      events listed below.

57.   That in 1958, MPD Officer Thomas Grady planted a knife on Daniel Bell to support his

      false claim that Mr. Bell was armed and attacked him.

58.   That MPD Officer Louis Krause followed the MPD's "code of silence" by conspiring with

      MPD Officer Thomas Grady to lie about the incident which led to the fatal shooting of

      Daniel Bell.

59.   That between 1979 and 1980, the United States Department of Justice ("DOJ") conducted

      an investigation into a possible pattern of misconduct within the MPD.

60.   That former MPD Chief of Police Harold Brier refused to cooperate with the DOJ

      investigation.

61.   That the DOJ investigation found that 22 people died in MPD custody between 1975 and

      1979.

62.   That the DOJ investigation ultimately determined that former MPD Chief of Police Harold

      Brier had no accountability for the deaths.




                                          Page 12 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 12 of 30 Document 1
63.   That in 1981, Ernest Lacy died in MPD custody after MPD officers used excessive force

      against him and then failed to provide him with medical assistance.

64.   That, despite a medical examiner documenting over 30 cuts and bruises on Ernest Lacy's

      body, and witness accounts describing MPD officer use of excessive force against Mr.

      Lacy, former MPD Chief of Police Harold Brier claimed that MPD officers did nothing

      wrong during the incident that resulted in the death of Mr. Lacy.

65.   That former MPD Chief of Police Harold Brier refused to cooperate with any federal

      investigation into the death of Ernest Lacy.

66.   That, in 1988, MPD officers shot Tandy O'Neal in the back, rendering Mr. O'Neal a

      quadriplegic.

67.   That a MPD detective, following the MPD's "code of silence," initially stated that Tandy

      O'Neal struggled with MPD officers prior to being shot.

68.   That the MPD Detective eventually admitted that his statement regarding Tandy O'Neal

      struggling with MPD officers was not true.

69.   That, in 2003, MPD Officer Craig Nawotka shot and killed Justin Fields.

70.   That MPD Officer Craig Nawotka shot Justin Fields in the back as Mr. Fields was slowly

      driving away from MPD officers.

71.   That MPD Sergeant Harold Hampton, who conducted the MPD internal investigation into

      MPD Officer Craig Nawotka's shooting of Justin Fields, testified under oath that the head

      of the MPD internal affairs division ignored Sergeant Hampton's findings that Officer

      Nawotka violated several MPD rules during the incident that resulted in the shooting of Mr.

      Fields.




                                          Page 13 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 13 of 30 Document 1
72.   That MILWAUKEE settled a civil rights action filed by the family of Justin Fields for $1.6

      million.

73.   That in 2003, MPD Officer Kevin Clark slammed Curtis Harris' head into the wall and

      floor of the MPD District 3 Police Station booking room.

74.   That as a result of MPD Officer Kevin Clark's actions, Curtis Harris was rendered a

      quadriplegic.

75.   That MPD Officer Kevin Clark claimed that Curtis Harris was trying to hit him, but video

      from the incident refuted Officer Clark's claim.

76.   That MILWAUKEE settled a federal civil rights action filed by Curtis Harris for $3

      million.

77.   That MILWAUKEE took no action against MPD Officer Kevin Clark for his actions

      during the incident with Curtis Harris.

78.   That MPD Officer Kevin Clark was later fired from the MPD after he pled guilty to

      insurance fraud after collecting worker's compensation benefits for injuries he sustained

      while sledding on duty.

79.   That MPD Officer Kevin Clark and other MPD officers followed the MPD's "code of

      silence" by covering up the sledding while on duty incident.

80.   That although they initially denied any involvement in the Frank L. Jude, Jr. incident,

      several MPD officers ultimately pled guilty in federal court to violating Mr. Jude’s

      constitutional rights.

81.   That following a federal criminal trial, a jury determined that several other MPD officers

      violated Frank L. Jude, Jr. 's constitutional rights.

82.   That MILWAUKEE settled Frank L. Jude, Jr. 's federal civil rights action for $2.1 million.



                                            Page 14 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 14 of 30 Document 1
83.   In March 2005, MPD Officer Alfonzo Glover shot and killed Wilbert Prado. Following the

      trial on the Prado family's federal civil rights action, a jury determined that MPD Officer

      Alfonzo Glover violated Wilbert Prado's constitutional rights.

84.   That MIILW AUKEE ultimately settled the Prado family's federal civil rights action.

85.   That, in 2012, MPD Sergeant Jason Mucha was reassigned after multiple complaints of

      invasive body cavity searches.

86.   That, within a three-year time period, Sergeant Mucha was accused on at least ten (10)

      occasions of using excessive force and/or planting drugs on citizens.

87.   That in August 2005, the Milwaukee County Circuit Court, the Honorable Charles F. Kahn,

      Jr. presiding, ruled that several persons who had accused Sergeant Mucha of using

      excessive force could testify in a criminal case wherein the defendant accused Sergeant

      Mucha of using excessive force. (State of Wisconsin v. Lemar Barnes, Milwaukee County

      Case Number 04-CF-1001, Amended Decision of Admissibility of Evidence, dated August

      10, 2005.)

88.   That, on March 14, 2006, the Court of Appeals of Wisconsin issued an opinion reversing a

      trial court decision that denied a criminal defendant's request to introduce evidence that

      Sergeant Mucha had used excessive force and/or planted drugs on other persons. (State of

      Wisconsin v. Walter T. Missouri, 2006 WI App 74.)

89.   That, between 2000 and 2007, the MPD investigated Sergeant Mucha for seven (7) battery

      complaints, four (4) unreasonable search complaints, two (2) theft complaints and one (1)

      false arrest complaint.

90.   That the MPD claimed that all the complaints against Sergeant Mucha set forth in the

      preceding paragraph were either unfounded or unsubstantiated.



                                           Page 15 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 15 of 30 Document 1
91.   That the MPD either failed to notice or intentionally disregarded a pattern and/or trend with

      respect to Sergeant Mucha's misconduct.

92.   That, on July 6, 2011, Derek Williams died in MPD custody after MPD officers may have

      used excessive force against Mr. Williams and then failed to provide Mr. Williams with

      medical assistance, despite the fact that Mr. Williams was in the back seat of an MPD

      squad car struggling to breathe and begging MPD officers for help.

93.   That an Inquest was held to determine whether any of the MPD officers involved should

      face criminal charges as a result of the death of Derek Williams.

94.   That, following the conclusion of testimony, the Derek Williams Inquest jury issued an

      advisory verdict that MPD Officers Richard Ticcioni, Jason Bleichwehl, and Jeffrey Cline

      should be criminally charged pursuant to Wisconsin Statute Section 940.291, Law

      Enforcement Officer; Failure to Render Aid.

95.   That despite the Derek Williams Inquest jury's advisory verdict, the special prosecutor who

      conducted the Inquest refused to bring criminal charges against Officers Ticcioni,

      Bleichwehl and Cline.

96.   That MILWAUKEE took no action against Officers Ticcioni, Bleichwehl, Cline, or any

      other MPD officers involved in the death of Derek Williams.

97.   That on September 22, 2011, MPD Officer Richard Schoen used excessive force against a

      woman in his custody by punching her in the face multiple times, grabbing her by the hair

      as he removed her from an MPD squad car, and kneeing her in the stomach.

98.   That the MPD fired Officer Schoen as a result of his actions on September 22, 2011.

99.   That the FPC then reversed the MPD's decision to fire Officer Schoen and instead gave him

      his job back, suspending him for 60 days.



                                          Page 16 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 16 of 30 Document 1
100. That, following a public outcry, the FPC reinstated the MPD's decision to fire Officer

     Schoen.

101. That, in 2013, a jury determined that MPD Detective Rodolfo Gomez either intentionally,

     or with reckless disregard for the truth, made false or misleading statements in an affidavit

     accompanying a search warrant application, awarding the victim of Detective Gomez's

     misconduct $1,000,000. (Richard Betker v. Rodolfo Gomez, United States District Court

     for the Eastern District of the United States Case Number 08-CV-760, Verdict Form dated

     November 20, 2013.)

102. That, from approximately 2008 to 2012, several MPD officers conducted illegal pat-down

     searches, illegal strip searches and illegal body cavity searches of numerous individuals.

103. That over 70 individuals alleged federal civil rights claims against the MPD officers for the

     illegal pat-down searches, illegal strip searches and illegal body cavity searches.

104. That MILWAUKEE settled the individuals' federal civil rights claims involving the illegal

     pat-down searches, illegal strip searches and illegal body cavity searches for $5 million.

105. That on March 16, 2017, the Defendants, as part of teams formed to execute search

     warrants in narcotics cases involving Anthony Q. Vivians, executed those search warrants

     and arrested individuals, including Anthony Q. Vivians.

106. That subsequent to the execution of the search warrants, Anthony Q. Vivians requested to

     meet with these Defendants and become a confidential informant.

107. That Anthony Q. Vivians (“Vivians”) then met with the Defendants and advised them that

     in exchange for charge or sentence leniency, he would lure his “source” for narcotics,

     whom he referred to as “Big Bro” and “Plug,” so the Defendants could affect an arrest.




                                          Page 17 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 17 of 30 Document 1
108. That Vivians then provided a California phone number to the Defendants, which he advised

     was the contact number for “Big Bro” or “Plug,” and that he would lure said person to the

     neighborhood of 19th and Stark in Milwaukee, Wisconsin.

109. That Vivians had no actual name of his “source” for narcotics.

110. That Vivians had no physical address for his “source” for narcotics.

111. That Vivians had no license number for the vehicle driven by his “source” for narcotics.

112. That Vivians described the vehicle which his “source” for narcotics customarily drove, as a

     dark gray, with tinted windows.

113. That Vivians omitted that his family members resided on or close to 19th and Stark, in

     Milwaukee, Wisconsin.

114. That Vivians is a career criminal, with convictions for narcotics trafficking and faced a

     “life” sentence in State or Federal courts, as a result of his arrest on March 16, 2017.

115. That the Defendants had no prior experience with Vivians upon which to formulate a

     proper determination of his credibility as an informant.

116. That subsequent to Vivians requesting to become an informant, a plan was devised by the

     Defendants whereby Vivians would accompany the Defendants and “point out” the vehicle

     in which his source of narcotics was driving, in or about 19th and Stark, Milwaukee,

     Wisconsin.

117. That on March 16, 2017, Vivians, while riding in the black SUV operated by KRUEGER,

     pointed out the vehicle operated by JERMAINE CLAYBROOKS.

118. That upon Vivians’ pointing to a vehicle, the plan called for a forced interception of the

     vehicle operated by JERMAINE CLAYBROOKS, by means of wedging the vehicle

     between numerous undercover vehicles and arrest the occupant.



                                          Page 18 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 18 of 30 Document 1
119. That prior to the pointing out by Vivians, these Defendants had no prior knowledge or

     investigation involving JERMAINE CLAYBROOKS by the Drug Enforcement Agency,

     HIDTA or MPD.

120. That prior to the pointing out by Vivians, these Defendants had never affected a controlled

     buy of any narcotics from JERMAINE CLAYBROOKS.

121. That prior to the pointing out by Vivians, these Defendants had never applied for or

     obtained a valid Search or Arrest warrant for the vehicle operated by JERMAINE

     CLAYBROOKS or for JERMAINE CLAYBROOKS, his vehicle or residence.

122. That prior to unlawfully stopping of JERMAINE CLAYBROOKS, the Defendants lacked

     any probable cause or articulable suspicion, pursuant to the 4th and 14th Amendments to the

     United States Constitution.

123. That on March 16, 2017, these Defendants knew or should have known, that they had no

     probable cause upon which to stop, detain or otherwise interfere with the life of

     JERMAINE CLAYBROOKS.

124. That on March 16, 2017, subsequent to Vivians pointing out a gray Toyota Avalon, which

     was operated by JERMAINE CLAYBROOKS, these Defendants, none of whom wore any

     uniform whatsoever and were dressed in “street clothes,” then executed their plan by

     having undercover vehicles approach JERMAINE CLAYBROOKS at a high rate of speed

     and box him in on 19th and Stark, Milwaukee, Wisconsin.

125. That the vehicular maneuver executed by these Defendants caused JERMAINE

     CLAYBROOKS to strike a tree on the West side of 19th, whereby the front tires began to

     spin wildly while being prevented from forward movement by the tree.




                                         Page 19 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 19 of 30 Document 1
126. That the Defendants then surrounded the vehicle, dressed in “street clothes,” with weapons

     drawn.

127. That the spinning tires on the vehicle operated by JERMAINE CLAYBROOKS caused

     dense, acrid smoke to form inside the vehicle of JERMAINE CLAYBROOKS, whereby

     some of that smoke billowed from the windows, engine compartment and from underneath

     the vehicle, obstructing any clear vision into the vehicle operated by JERMAINE

     CLAYBROOKS.

128. That while the Defendants’ vision was obscured by the tire smoke, the front tire, having

     been spinning about twenty minutes and smoking, deflated with an audible pop and one of

     the Defendants then shouted “gun.”

129. That at this point, all of the Defendants began blindly firing rounds into the vehicle of

     JERMAINE CLAYBROOKS, striking him approximately twenty times and killing him.

130. That at no time, did JERMAINE CLAYBROOKS point or discharge any firearm at any of

     the Defendants.

131. That the Defendants lacked any justification for shooting and killing JERMAINE

     CLAYBROOKS.

132. That subsequent to killing JERMAINE CLAYBROOKS, these Defendants then conspired,

     confederated and agreed to obfuscate the facts surrounding the confidential informant, the

     lack of probable cause or reasonable suspicion to arrest JERMAINE CLAYBROOKS, the

     “plan” devised by the Defendants and the killing of JERMAINE CLAYBROOKS by these

     Defendants.

133. That in furtherance of the scheme or artifice devised by these Defendants, jointly and

     severally, the MPD Defendants invoked their right to remain silent for fear of self-



                                           Page 20 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 20 of 30 Document 1
        incrimination and refused to cooperate with Wauwatosa PD investigators that were

        designated by Wisconsin Statute 1 to investigate the shooting.

                                              CAUSES OF ACTION

                                                First Cause of Action
     Title 42, United States Code, Section 1983 Unlawful Arrest & Detention against Defendants

134. Plaintiffs reallege, and incorporate by reference, the allegations of the preceding

        paragraphs.

135. That JERMAINE CLAYBROOKS had a constitutionally protected right not to be

        unlawfully stopped, detained, and killed, pursuant to the 4th and 14th Amendments of the

        United States Constitution.

136. That, as set forth in the preceding paragraphs, the Defendants unlawfully stopped, detained,

        and ultimately killed JERMAINE CLAYBROOKS.

137. That the Defendants acted under color of State law, custom, practice and/or procedures, as

        required by Title 42 U.S.C. Section 1983.

138. That the Defendants' unlawful stop and detention resulted in the death of JERMAINE

        CLAYBROOKS.

                                              Second Cause of Action
             Title 42, United States Code, Section 1983 Excessive Force against the Defendants

139. Plaintiffs reallege, and incorporate by reference, the allegations of the preceding

        paragraphs.

140. That JERMAINE CLAYBROOKS had a constitutionally protected right not to have

        excessive force used against him, pursuant to the 4th and 14th Amendments to the United

        States Constitution.

1
    175.47     Review of deaths involving officers.

                                                      Page 21 of 30

              Case 2:19-cv-00160-WED Filed 01/31/19 Page 21 of 30 Document 1
141. That, as set forth in the preceding paragraphs, the Defendants used excessive force against

     JERMAINE CLAYBROOKS.

142. That the Defendants intentionally used excessive force against JERMAINE

     CLAYBROOKS.

143. That the Defendants acted under color of State law, practices, procedures and policies.

144. That the Defendants, by jointly and severally shooting at JERMAINE CLAYBROOKS’

     automobile, resulting in death, was a use of excessive force contrary to the 4th and 14th

     Amendments to the United States Constitution, and the Due Process Clause of the 14th

     Amendment to the United States Constitution.

145. That the Defendants' use of excessive force resulted in the death of JERMAINE

     CLAYBROOKS.

                                     Third Cause of Action

                           Title 42, United States Code, Section 1983
                   Loss of Society and Companionship against the Defendants

146. Plaintiffs reallege, and incorporate by reference, the allegations of the preceding

     paragraphs.

147. That the conduct of the Defendants, as set forth in the preceding paragraphs, which resulted

     in the death of JERMAINE CLAYBROOKS, deprived JERMAINE CLAYBROOKS

     biological children, J.C.C. and J.M.C., of the society and companionship of their father.

                                     Fourth Cause of Action
           Wisconsin Statute Section 895.46 Indemnification against MILWAUKEE

148. Plaintiffs reallege, and incorporate by reference, the allegations in the preceding

     paragraphs.




                                          Page 22 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 22 of 30 Document 1
149. That at all times material hereto, the Defendants were carrying out their duties as officers

     or agents of the MPD and HIDTA, and were acting within the scope of their employment

     with MILWAUKEE.

150. That the conduct of the Defendants, as set forth in the preceding paragraphs, resulted in the

     death of JERMAINE CLAYBROOKS.

151. That MILWAUKEE is liable, pursuant to Wisconsin Statute Section 895.46, for any

     judgment entered against the Defendants in this action because, at all times material hereto,

     the Defendants were carrying out their duties as an MPD officers or agents, and were

     acting within the scope of their employment with MILWAUKEE.

                                      Fifth Cause of Action

                           Title 42, United States Code, Section 1983
           Deficient Hiring and Continued Employment Policy against MILWAUKEE

152. Plaintiffs reallege, and incorporate by reference, the allegations in the preceding

     paragraphs.

153. That at all times material hereto, MILWAUKEE was a "person" for purposes of Title 42 of

     the United States Code, Section 1983.

154. That prior to 2005, MILWAUKEE had an official policy with respect to the hiring and

     continued employment of MPD officers.

155. That prior to 2005, the policymakers of MILWAUKEE made a conscious choice from

     various alternatives to follow its official policy with respect to the hiring and continued

     employment of MPD officers.




                                          Page 23 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 23 of 30 Document 1
156. That prior to 2005, MILWAUKEE's official policy with respect to the hiring and continued

     employment of MPD officers was deficient in that it did not include administration of

     complete psychological testing of police officer candidates.

157. That prior to 2005, the policymakers of MILWAUKEE permitted the hiring of certain

     MPD officers, even though complete psychological testing would lead an objectively

     reasonable policymaker to conclude, as set forth in the preceding paragraphs, that said

     police officers would be highly likely to deprive third parties of their constitutional rights,

     including, but not limited to: (a) the right not to be unlawfully detained; (b) the right to be

     free from unreasonable searches; and (c) the right to be free from the use of excessive

     force.

158. That prior to 2005 and continuing to the present, the policymakers of MILWAUKEE

     permitted/permit the continued employment of certain MPD officers, even though complete

     psychological testing would lead an objectively reasonable policymaker to conclude, as set

     forth in the preceding paragraphs, that said police officers would be highly likely to deprive

     third parties of their constitutional rights, including, but not limited to: (a) the right not to

     be unlawfully detained; (b) the right to be free from unreasonable searches; and (c) the

     right to be free from the use of excessive force.

159. That the policymakers of MILWAUKEE knew or should have known that, as set forth in

     the preceding paragraphs, complete psychological testing of police officer candidates was

     needed to avoid highly likely deprivations of constitutional rights, including, but not

     limited to: (a) the right not to be unlawfully detained; (b) the right to be free from

     unreasonable searches; and (c) the right to be free from the use of excessive force.

160. That MILWAUKEE's deficient policy with respect to the hiring and continued employment

     of MPD officers caused the violation of JERMAINE CLAYBROOK’s constitutional rights
                                            Page 24 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 24 of 30 Document 1
     under the 4th and 14th Amendments to the United States Constitution, and the injuries and

     damages to the Plaintiffs, as set forth in the preceding paragraphs.

161. That MILWAUKEE's official policy with respect to the hiring of MPD officers may be

     currently deficient in that it does not include administration of complete psychological

     testing of police officer candidates.

                                      Sixth Cause of Action
   Title 42, United States Code, Section 1983 Failure to Train Policy against MILWAUKEE


162. Plaintiffs reallege, and incorporate by reference, the allegations in the preceding

     paragraphs.

163. That at all relevant times herein, MILWAUKEE was a "person" for purposes of Title 42 of

     the United States Code, Section 1983.

164. That prior to March 16, 2017, and continuing to the present, the policymakers of

     MILWAUKEE made/make a conscious choice from various alternatives to follow its

     official policies with respect to the training of MPD officers.

165. That, as set forth in the preceding paragraphs, prior to March 16, 2017, and continuing to

     the present, MILWAUKEE's official policies with respect to the training of MPD officers

     were/are inadequate with respect to the recurring situations of encountering individuals

     with mental illness and using force against individuals.

166. That prior to March 16, 2017, and continuing to the present, the policymakers of

     MILWAUKEE knew or should have known that more and/or different training of MPD

     officers with respect to: (a) encountering individuals who are suffering from mental illness

     and/or experiencing a crisis situation; (b) dealing with intense situations involving

     individuals who are suffering from mental illness and/or experiencing a crisis situation; and

     (c) using force against individuals was/is needed to avoid likely unlawful detentions,
                                          Page 25 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 25 of 30 Document 1
     unreasonable searches, and uses of excessive force; and/or that this was/is plainly obvious

     to the policymakers of MILWAUKEE.

167. That MILWAUKEE's failure to provide adequate training to MPD officers caused the

     violation of JERMAINE CLAYBROOKS’ constitutional rights under the 4th and 14th

     Amendments to the United States Constitution, and the injuries and damages to the

     Plaintiffs, as set forth in the preceding paragraphs.

168. That MILWAUKEE's official policies with respect to the training of MPD officers are

     currently inadequate with respect to the recurring situations of encountering individuals

     with mental illness and using force against individuals.

                                    Seventh Cause of Action
 Title 42, United States Code, Section 1983 Failure to Discipline Policy against MILWAUKEE

169. Plaintiffs reallege, and incorporate by reference, the allegations in the preceding

     paragraphs.

170. That at all relevant times herein, MILWAUKEE was a "person" for purposes of Title 42 of

     the United States Code, Section 1983.

171. That prior to March 16, 2017, and continuing to the present, the policymakers of

     MILWAUKEE made/make a conscious choice from various alternatives to follow its

     official policies with respect to the discipline of MPD officers.

172. That, as set forth in the preceding paragraphs, prior to March 16, 2017 and continuing to

     the present, MILWAUKEE's official policies with respect to the discipline of MPD officers

     were/are inadequate with respect to the recurring situations of unlawful detentions,

     unreasonable searches, and uses of excessive force.

173. That prior to March 16, 2017 and continuing to the present, the policymakers of

     MILWAUKEE knew or should have known that more and/or different policies with respect
                                           Page 26 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 26 of 30 Document 1
     to the discipline of MPD officers was/is needed to avoid likely unlawful detentions,

     unreasonable searches, and uses of excessive force; and/or that this was/is plainly obvious

     to the policymakers of MILWAUKEE.

174. That MILWAUKEE's failure to discipline MPD officers caused the violations of

     JERMAINE CLAYBROOKS’ constitutional rights under the 4th and 14th Amendments to

     the United States Constitution, and the injuries and damages to the Plaintiffs, as set forth in

     the preceding paragraphs.

175. That MILWAUKEE's official policies with respect to the discipline of MPD officers are

     currently inadequate with respect to the recurring situations of unlawful detentions,

     unreasonable searches, and uses of excessive force.

                                     Eighth Cause of Action
                            Title 42, United States Code, Section 1983
         Custom of Condoning Constitutional Rights Violations against MILWAUKEE

176. Plaintiffs reallege, and incorporate by reference, the allegations in the preceding

     paragraphs.

177. That at all relevant times herein, MILWAUKEE was a "person" for purposes of Title 42 of

     the United States Code, Section 1983, because their practices, habits and routines

     approved, promoted, and condoned the excessive use of force to stop, detain and arrest

     individuals in the fashion that occurred in the death of JERMAINE CLAYBROOKS.

178. That the actions and/or inactions of the Defendants in unlawfully detaining, unreasonably

     searching, and using excessive force against JERMAINE CLAYBROOKS were done in

     accordance with MILWAUKEE's custom of condoning constitutional rights violations.




                                          Page 27 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 27 of 30 Document 1
179. That MILWAUKEE's custom of condoning constitutional rights violations was/is so

     persistent and widespread, as set forth in the preceding paragraphs, that it was/is

     MILWAUKEE's official policy.

180. That MILWAUKEE's custom of condoning constitutional rights violations permitted,

     encouraged, tolerated or ratified the actions and/or inactions of the Defendants, all in

     malicious or reckless disregard or with deliberate indifference regarding the constitutional

     rights of JERMAINE CLAYBROOKS.

181. That the policymakers of MILWAUKEE made/make a conscious choice from various

     alternatives to follow its custom of condoning constitutional rights violations.

182. That the policy-makers of MILWAUKEE acted with deliberate indifference to the

     consequences of its custom of condoning constitutional rights violations.

183. That MILWAUKEE's custom of condoning constitutional rights violations caused the

     violations of JERMAINE CLAYBROOKS’ constitutional rights, and the injuries and

     damages to the Plaintiffs, as set forth in the preceding paragraphs.

                                     Ninth Cause of Action
                           Title 42, United States Code, Section 1983
          Custom of Condoning Constitutional Rights Violations against KRUEGER

184. That, as a member of the HIDTA unit, Agent KRUEGER, as an employee of the United

     States Government Drug Enforcement Administration, was acting as a member of the

     HIDTA team and was acting under cover of State law, and, jointly and severally, violated

     the 4th and 14th Amendments to the United States Constitution, and the Due Process Clause

     of the 14th Amendment to the United States Constitution, by shooting JERMAINE

     CLAYBROOKS on March 16, 2017.



                                          Page 28 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 28 of 30 Document 1
185. That the conduct of said Defendant Agent of the United States Government Drug

     Enforcement Administration was carried out pursuant to State law and the HIDTA unit,

     and his conduct was a substantial factor in causing the death of JERMAINE

     CLAYBROOKS on March 16, 2017.

186. That the conduct of the Defendants, jointly and severally, were reckless, intentional, and

     unjustifiable actions leading to the death of JERMAINE CLAYBROOKS, justifying an

     award of compensatory damages, funeral and burial expenses, pecuniary loss of his estate,

     pain and suffering, loss of companionship for the minor children, as alleged above, in an

     amount to be determined by the jury.

187. That each and every Defendant, including the corporate Defendants, and Defendant

     FLYNN’s, actions and conduct that culminated in the death of JERMAINE

     CLAYBROOKS on March 16th, 2017, were done intentionally and maliciously, and justify

     an award of punitive damages.

188. That because the use of excessive force, contrary to the 4th and 14th Amendments of the

     United States Constitution and the Due Process Clause of the 14th Amendment, has been a

     custom and practice, which led to the death of JERMAINE CLAYBROOKS on March 16,

     2017, the entry of a Consent Decree against the CITY OF MILWAUKEE, EDWARD P.

     FLYNN, and others, wherein the Court maintains jurisdiction to prevent and protect other

     citizens from policies, practices, and procedures leading to the unconstitutional stops,

     detentions and arrests of Milwaukee citizens.



WHEREFORE, the Plaintiffs demand judgment against the Defendants, as follows:

       A.      A judgment in an amount to be determined by the jury for compensatory and

punitive damages as above alleged;
                                          Page 29 of 30

        Case 2:19-cv-00160-WED Filed 01/31/19 Page 29 of 30 Document 1
        B.      A judgment in favor of the Plaintiffs against the City of Milwaukee for its liability

pursuant to Wisconsin Statutes 895.46;

        C.      For the entrance in conjunction for equitable relief, by way of Consent Decree,

against the City of Milwaukee and Edward Flynn to prevent actions such as this that will harm

citizens in the future;

        D.      For costs, disbursements, pre-judgment interest, and reasonable attorney’s fees

pursuant to Title 42 United States Code Section 1988; and

        E.      For any other further relief the Court deems just and equitable.

             PLAINTIFFS HEREBY DEMAND A JURY TRIAL OF THIS ACTION
                           ON ALL ISSUES SO TRIABLE.

Dated this 31st day of January, 2019

                                              By:     Electronically signed by Walter W. Stern III
                                                      WALTER W. STERN III
                                                      Counsel for Joan McCants, Co-Special
                                                      Administrator of the Estate of Jermaine
                                                      Claybrooks, and Markia Love obo JDC
                                                      Law Office of Walter W. Stern III
                                                      920 85th Street, Unit 123
                                                      Kenosha, WI 53143
                                                      Phone: (262) 880-0192/Fax: (262) 977-1101
                                                      wstern1@wi.rr.com

                                              By:     Electronically signed by Verona Swanigan
                                                      VERONA SWANIGAN, Esq.
                                                      Counsel for Keyanna Allen, Co-Special
                                                      Administrator of the Estate of Jermaine
                                                      Claybrooks and Keyanna Allen obo JJC
                                                      The Swanigan Firm
                                                      300 S. Spring St Ste 400
                                                      Little Rock, AR 72201
                                                      WI SBN# 1086459




                                           Page 30 of 30

         Case 2:19-cv-00160-WED Filed 01/31/19 Page 30 of 30 Document 1
